DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2022, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15-19, 21-26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0203552 to D’Arcy in view of USPN 7,101,607 to Mollendorf.
Regarding claims 1-12, 15-19, 21-26, 28, and 29, D’Arcy teaches thermally insulative materials comprising a polymer matrix, aerogel particles and expanded microspheres, wherein the thermal conductivity of the thermally insulative material is less than 40 mW/mK at atmospheric conditions (D’Arcy, Abstract).  D’Arcy teaches that the polymer matrix may comprise a polyurethane (Id., paragraphs 0010, 0025). D’Arcy teaches that silica aerogel particles are particularly good conductive insulators, wherein the particles may have a size from about 2 µm to about 24 µm (Id., paragraph 0026) and wherein the aerogels may be hydrophobic where bonding is desired (Id., paragraph 0030).  D’Arcy teaches that expandable microspheres or foaming agents are used to expand the thermally insulative material in a foamed material (Id., paragraph 0036).  D’Arcy teaches laminating or adhering additional layers to form articles, wherein one or more layers can be adhered to both the first and second side of the thermally insulative material by using an adhesive or coating (Id., paragraph 0041).  D’Arcy teaches that the one or more layers can be a woven, knit or nonwoven layer (Id.).  Note that as shown in at least the Examples, the particles are bound within the matrix.
Regarding the coating having a thickness at least ten times greater than the average diameter of the particles, D’Arcy teaches an exemplary thickness of 2 mm or 1.25 mm (Id., paragraph 0036, Example 6).  Based on the silica aerogel particle sizes set forth in D’Arcy, the claimed comparison is met by the totality of the teachings of the prior art.
D’Arcy teaches that the aerogel particles are present in an amount of 30% by weight and that the expandable microspheres in an amount of 0.5% to 15% by weight, wherein the resulting material is thermally insulative with a thermal conductivity of less than 40 mW/mK (D’Arcy, paragraphs 0039, 0040).  D’Arcy teaches using the thermally insulative material in articles such as gloves, footwear and garments (Id., paragraph 0012).  D’Arcy does not appear to teach the claimed volume percentages and the inclusion of unexpanded microspheres.  
Mollendorf teaches a composite insulation material including a syntactic foam component and a plurality of aerogel inserts embedded within the syntactic foam component (Mollendorf, Abstract, column 2 lines 35-56).  Mollendorf teaches that the syntactic foam component can include an elastomeric matrix and a filler dispersed substantially throughout the elastomeric matrix (Id., column 4 lines 41-55), wherein the filler can include a plurality of microspheres, such as glass microspheres, in an amount by volume of between about 10 and about 70 percent of the syntactic foam component (Id., column 4 line 66 to column 5 line 20).  Mollendorf teaches that the glass microspheres may be hollow (Id., Example 1).  Mollendorf teaches that the aerogel inserts can includes silica, wherein the aerogel inserts are present in any volume of between about 40 percent and about 90 percent of the composite insulation material (Id., column 5 lines 29-42).  Mollendorf teaches that the composite insulation material can include a laminate layer substantially covering the first surface of the composite insulation material core and a laminate layer substantially covering the opposed second surface of the composite insulation material core, such as a nylon/spandex laminating compound (Id., column 6 lines 9-30), which is a cloth-like material (Id., column 15 lines 13-31).  Mollendorf teaches that the material can further include an adhesive layer between the laminate layers and the insulation material core (Id., column 6 lines 31-53).  Mollendorf teaches that the invention relates to an article of clothing containing the composite insulation material, such as a waterproof garment (Id., column 9 lines 51-58).  Mollendorf teaches that the composite insulation material can have a thermal conductivity of not more than about 50 mW/m∙K, preferably between about 10 and about 50 mW/m∙K (Id., column 9 lines 8-12).
Mollendorf establishes a substantially similar insulation material for a substantially similar use in garments, wherein the insulation material additionally comprises a substantially similar and overlapping thermal conductivity. Additionally, it is reasonable for one of ordinary skill to expect that both solid and hollow glass microspheres are suitable fillers materials, where hollow glass microspheres may be utilized based on the desired density of the material, as hollow glass microspheres occupy similar volumes to solid glass microspheres but at a lower weight.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of D’Arcy, wherein the microspheres comprise solid or unexpanded microspheres and hollow or expanded microspheres, such that the volume percent ratio of the aerogel to the expanded and unexpanded microspheres is within the claimed ratios or approximately equal, as Mollendorf establishes suitable volume ratios in order to predictably result in the properties set forth in D’Arcy, such as thermal conductivity, based on a substantially similar structure and purpose.
Regarding claims 2, 3 and 28, as set forth above, the prior art combination teaches that the polymer matrix may comprise a polyurethane. Additionally, the prior art combination teaches that expandable microspheres or foaming agents are used to expand the thermally insulative material in a foamed material.  Additionally, the prior art combination teaches the matrix as an aqueous dispersion (D’Arcy, paragraph 0031, Examples 1-6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of D’Arcy, wherein the polymer matrix is an aqueous polyurethane dispersion and includes foaming agents, motivated by the desire of forming a conventional insulation material based on the totality of the teachings of the prior art.
Regarding claims 6-9 and 18, the prior art combination teaches that the aerogels may have a size from about 1 µm to about 10 µm (D’Arcy, paragraph 0026).  The prior art combination teaches that smaller aerogel particles form a more uniform mix with other components of the insulation materials (Id., paragraph 0027).  Since the particle diameter of the prior art overlaps with the claimed ranges, it is within the level of ordinary to determine suitable particle diameters and particle size distributions based on the resulting thermal conductivity and volume amount set forth in the prior art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the composite insulation material of the prior art combination, and adjusting and varying the particle size distribution and median, such as within ranges, including the d(10), d(90) and d(50) ranges, motivated by the desire of forming a conventional composite insulation material comprising aerogel particle sizes known in the art as being predictably suitable for insulation materials, based on the desired thermal conductivity and volume amount.
Regarding claims 15, 19 and 22, the prior art combination does not appear to specifically teach the claimed property.  However, the prior art combination teaches that aerogels are thermal insulators which significantly reduce convection and conductive heat transfer (D’Arcy, paragraph 0026).  The prior art combination teaches a thermal conductivity within the claimed range, as the thermal conductivity may be tailored by varying the weight percentage of the aerogel in the matrix (Id., paragraph 0034). Additionally, as set forth above, the prior art combination teaches a substantially similar or identical composite for a substantially similar or identical purpose.  Therefore, although the prior art combination does not disclose the claimed property, the claimed property is deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 17, note that the limitation directed to the coating thickness and average diameter of the particles is interpreted as only referencing the relationship between the coating thickness and the silica aerogel particles and not the totality of the particulate addition (i.e. including the microspheres).  Such an interpretation is consistent with the claims and Applicants’ remarks of November 16, 2022.
Regarding claim 21, the prior art combination teaches laminating the thermally insulative material to one or more additional layers such as a woven, knit or nonwoven layer (D’Arcy, paragraphs 0041, 0042).
Regarding claims 23 and 24, as set forth above, the prior art combination teaches that the thermal conductivity of the thermally insulative material is less than 40 mW/mK at atmospheric conditions.
Regarding claims 25, 26 and 29, the prior art combination teaches exemplary thicknesses of 2 mm or 1.25 mm (D’Arcy, paragraph 0036, Example 6). The prior art combination teaches that the preform may be calendered to a desired thickness and expanded into a thermally insulative material (Id., paragraph 0038).  The prior art combination suggests that thicknesses such as 0.36 mm after expansion are suitable (Id., paragraphs 0069, 0070).  Additionally, Mollendorf teaches that the foam component can have a thickness of between about 2 and about 25 millimeters, although smaller syntactic foam components can be prepared depending on their ultimate use (Mollendorf, column 5 lines 21-28).  It is reasonable for one of ordinary skill to expect that decreasing the thickness would predictably decrease the weight of the composite, while adjusting the thermal conductivity as desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation material of the prior art combination, and adjusting and varying the thickness of the material, such as within the claimed ranges, as it is within the level of ordinary skill to determine properties of the composite based on the desired end use of the material, as taught by the prior art combination.


Response to Arguments
Applicants’ arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786